Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
There are two claims numbered 16. The first claim 16 recites “the invention of claim 15, wherein said pressure control device comprises a pressure sensor.” The second claim 16 recites “the invention of claim 15, wherein said heating element comprises a user-defined alarm.”
Misnumbered claims 16-19 (the second claim 16) have been renumbered 17-20.




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tetzlaff et al. (U.S. Patent Application Publication 2004/0236325).

Regarding claim 1, Tetzlaff et al. disclose a device comprising:
a forceps (“bipolar forceps” 10, see [0034] and figures 1-3); and 
a heating element (comprising the pair of electrodes 110 and 120 and plug in “terminal connector” 30, see [0041], [0049] and figures 1-7); 
wherein said forceps further comprise a plurality of forceps arms (“first and second members” 9 and 11, see[0035] and figure 3), a plurality of forceps tips (“end effectors” 22 and 24, see [0036] and figures 1-7), and a forceps base (the overlapping portions of 9/24 and 11/22 and the accompanying pivot 25, see [0034]-[0036] and figure 3); 
and wherein said heating element is attached to said forceps (see figures 1-7).

Regarding claim 2, Tetzlaff et al. disclose the claimed invention, see figures 1-7.

Regarding claims 3-4, Tetzlaff et al. disclose the claimed invention of the heating element is removably attached (see figures 1-3) to said forceps and said heating element is fixedly attached (the examiner interprets “fixedly attached” to mean the heating element is fixed in place with respect to the forceps when it is attached to the forceps) to said forceps (see figures 1-7).

Regarding claim 7, Tetzlaff et al. disclose the claimed the plug-in device, “terminal connector” 30, see [0041], [0049] and figures 1-7.

Regarding claim 8, Tetzlaff et al. disclose the claimed invention. The recitation that the heating element is a portable device is a recitation of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation.  A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).  It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963).  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function.  In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971).

Regarding claim 10, Tetzlaff et al. disclose the claimed invention of the forceps being flexible. There is no special restrictive definition of “flexible” given in the specification, and therefore the examiner equates “flexible” with some of its synonyms like resilient and springy.  Clearly the “ratchet portions” 32 and 34 (see [0041] and figure 3) of the forceps exhibit resilient and/or springy quality, thus anticipating the claimed invention.

Regarding claim 11, Tetzlaff et al. disclose the claimed invention, see [0041] – “jaw members 22 and 24 are more rigid than the shaft members 12 and 14 and the strain energy stored in the shaft members 12 and 14 provides a constant closure force between the jaw members 42 and 44.”

Regarding claims 12-14, Tetzlaff et al. disclose the claimed invention, where the “disposable electrode assembly” 21 (see [0039] and figure 3) and the “cover plate” 80 (see [0046] and figure 3) make up the external covering layer, where the “flex relief portion” 53 of the “disposable electrode assembly” 21 is clearly disclosed as flexible (see [0062]), and has heat resistant capabilities and materials (see [0087]).

Regarding claim 15, Tetzlaff et al. disclose the claimed “pressure control device” in the form of 1) “ratchet 32 and 34” (see [0041] and figure 3), 2) “stop member 106” (see [0055] and figure 4), or 3) both the ratchet members and the stop member.

Claims 1, 5-6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herzon (U.S. Patent 6,235,027).
Regarding claims 1 and 5-6, Herzon discloses a device comprising:
a forceps (“forceps” 10 and other alternate/equivalent embodiments, see col. 4:15-35 and figures 1-12); and 
a heating element in the form of a power supply and/or a temperature control device (comprising: “internal battery supply” 14 and/or “temperature control knob”, see abstract, col. 4:3-14, col. 4:63 – col. 5:8, col. 6:23-28 and figures 1-12); 
wherein said forceps further comprise a plurality of forceps arms (“heater-carriers 40 and 41 comprise a metal arm 44, 45,” see col. 4:25-27 and figures 1-2, and 5), a plurality of forceps tips (“heater elements” 18 and 19, see col. 4:65-67 and figures 1-2, and 5), and a forceps base (“housing enclosure” 12, see col. 5:29-31 and figures 1-7); 
and wherein said heating element is attached to said forceps (see figures 1-6).

Regarding claim 9, Herzon further discloses the claimed “heating element comprises a user-defined alarm” (wherein the LED in col. 5:8-9 acts as an alarm/warning and the “digital temperature display” 108 in col. 6:29-56 also acts an alarm/warning).

Claims 1, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Witt et al. (U.S. Patent Application Publication 2016/0175029).

Regarding claims 1 and 20, Witt et al. disclose a device comprising:
a forceps (“cutting forceps” 100 and other alternate/equivalent embodiments, see [0030] and figures 1A and 1B for example); and 
a heating element in the form of a vibrating mechanism (“conductive members” 111 and 113 which are provided with ultrasonic or vibrating, see [0032] and figures 1A and 1B); 
wherein said forceps further comprise a plurality of forceps arms (comprising: “upper arm” 102 and “lower arm body” 112, see [0032], [0034] and figures 1A and 1B), a plurality of forceps tips (“lower jaw” 110 and “upper jaw” 116, see [0032] and figures 1A and 1B), and a forceps base ( the pivotable engagement of the upper and lower jaws and arms, see [0030]); 
and wherein said heating element is attached to said forceps (see figures 1-6).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tetzlaff et al. (U.S. Patent Application Publication 2004/0236325) as applied to claim 1 and 15 Worrell et al. (U.S. Patent Application Publication 2017/0238991).

Regarding claim 16, and 18-19, Tetzlaff et al. show the invention above,
but fail to explicitly recite:
the pressure control device comprises a pressure sensor,
a plurality of fiber optic wires, and
a light source, that emits light into said plurality of fiber optic wires.
Like Tetzlaff et al., Worrell et al. disclose a bipolar electrosurgical forceps device using RF energy to seal tissue and teach providing the forceps jaw with a polymer optical fiber (POF) sensor (1904) having a plurality of fiber optics (1902) and a light source (collectively 1912, 1914, and 1916) that emits light into the plurality of fiber optics in order to provide force feedback from the jaw in order to measure/regulate/maintain a desired clamping force on the tissue clamped between the forceps jaws, see  [0531]-[0540] in general and [0536] and figures 89-93.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Tetzlaff et al., as taught by Worrell et al., to provide the forceps jaw with a polymer optical fiber (POF) sensor having a plurality of fiber optics and a light source that emits light into the plurality of fiber optics in order to provide force feedback from the jaw in order to measure/regulate/maintain a desired clamping force on the tissue clamped between the forceps jaws.

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Herzon (U.S. Patent 6,235,027) as applied to claim 1 above, and further in view of Worrell et al. (U.S. Patent Application Publication 2017/0238991).

Regarding claim 15-16, and 18-19, Herzon shows the invention above,
but fail to explicitly recite:
a pressure control device, and
wherein the pressure control device comprises a pressure sensor,
a plurality of fiber optic wires, and
a light source, that emits light into said plurality of fiber optic wires.
Like Herzon, Worrell et al. disclose an electrosurgical forceps device used to heat tissue using clamping jaws and teach providing the forceps jaw with a polymer optical fiber (POF) sensor (1904) having a plurality of fiber optics (1902) and a light source (collectively 1912, 1914, and 1916) that emits light into the plurality of fiber optics in order to provide force feedback from the jaw in order to measure/regulate/maintain a desired clamping force on the tissue clamped between the forceps jaws, see  [0531]-[0540] in general and [0536] and figures 89-93.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Herzon, as taught by Worrell et al., to provide the forceps jaw with a polymer optical fiber (POF) sensor having a plurality of fiber optics and a light source that emits light into the plurality of fiber optics in order to provide force feedback from the jaw in order to measure/regulate/maintain a desired clamping force on the tissue clamped between the forceps jaws.

Regarding claim 17, Herzon further discloses the claimed “heating element comprises a user-defined alarm” (wherein the LED in col. 5:8-9 acts as an alarm/warning and the “digital temperature display” 108 in col. 6:29-56 also acts an alarm/warning).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792